 In the Matter of THE NEVADA-CALIFORNIA ELECTRIC CORPORATIONandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCALUNION B-959, A. F. OF L.In the Matter Of INTERSTATE TELEGRAPH COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS, LOCAL UNION B-959,A. F. OF L.Cases Nos. R-1619 and R-1620, respectivelySECOND AMENDMENT TO SECOND DIRECTION OFELECTIONJune 3, 1940On February 1, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitledproceedings?On February 19, 1940, the Boardissued an Amendment to its Direction of Election?On April 8,1940, the Board issued a Supplemental Decision and Second Di-rection of Election,3 directing that a run-off election be held withinthirty (30) days from the date of the Second Direction, under thedirection and supervision of the Regional Director for the Twenty-first Region (Los Angeles, California).On May 3, 1940, the Boardissued an Amendment to its Second Direction of Election 4 providingthat the run-off election should be held within sixty (60) days fromthe date of the Second Direction of Election instead of within thirty(30) days therefrom.At the request of the Regional Director for the Twenty-first Re-gion, the Board hereby further amends its Second Direction ofElection, as amended, by striking therefrom the words "not later thansixty (60) days from the date of this Direction of Election" and sub-stituting therefor the words "not later than ninety (90) days from thedate of this Direction of Election."MR.WILLIAM M. LEISERSON took no part in the consideration ofthe above Second Amendment to Second Direction of Election.1 20 N. L. R. B. 79.z 20 N. L. R. B. 89.22 N. L. R. B. 735.4 23 N. L.R. B. 520.24 N. L. R. B., No. 17.298